Citation Nr: 0527206	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a respiratory 
disability claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO) which denied service connection for chronic 
obstructive pulmonary disease, or other condition due to 
exposure to asbestos, as a result of asbestos exposure.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Baltimore, 
Maryland RO.

The Board notified the veteran by letter in July 2004 that he 
had been scheduled for a hearing at the Board in September 
2004.  The veteran requested cancellation of the hearing.  
The hearing request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By letter dated in June 2004, the RO notified the veteran 
that his appeal was being certified to the Board for 
appellate disposition.  The letter also advised the veteran 
that he had 90 days from the date of the letter to submit 
additional pertinent evidence directly to the Board.  

In a brief to the Board in September 2004 (prior to the 
expiration of the above 90-day period), the veteran's 
representative reported that the veteran had told him about 
relevant treatment records from the Martinsburg, West 
Virginia VA Medical Center (VAMC), which would be pertinent 
to the claim on appeal.  The records, according to the 
veteran, would reveal recent treatment for the claimed 
respiratory disability, including another CAT scan, and would 
"demonstrate whether there is asbestos in his lungs."  The 
representative argued for a remand to get these records.  VA 
is obligated to obtain relevant treatment records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran served aboard ships during the World War II era.  
This service would be consistent with asbestos exposure.  If 
records showed current asbestos related lung disease, an 
examination would be needed to determine whether the current 
disease resulted from the asbestos exposure.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO/AMC should secure all records 
reflecting medical treatment for the 
claimed respiratory disability furnished 
to the veteran at the Martinsburg, West 
Virginia VAMC from March 2003 to the 
present time, to include reports of 
radiological studies and CAT scans.  The 
RO/AMC should also obtain records of 
treatment for respiratory disability 
furnished at the Altoona, Pennsylvania 
VAMC since July 2002, if any.  

2.  If records are obtained that show 
current asbestos related lung disease, 
the veteran should be afforded a VA 
pulmonary examination to determine 
whether he has current pulmonary disease 
that is, at least as likely as not (50 
percent probability or more) the result 
of asbestos exposure in service.  The 
examiner should review the claims folder, 
and note such review in the examination 
report, or in an addendum.  The examiner 
should provide a rationale for the 
opinion.

3.  Thereafter, the AMC or RO should re-
adjudicate the claim.  If the benefit 
sought is not granted, the AMC or RO 
should issue a supplemental statement of 
the case.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

